Filed 3/26/14 Secrest v. City of San Luis Obispo CA2/6

               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION SIX


STEPHEN SECREST et al.,                                                     2d Civil No. B243445
                                                                      (Super. Ct. No. CV060225 A & B )
     Plaintiffs and Appellants,                                           (San Luis Obispo County)

v.

CITY OF SAN LUIS OBISPO,

     Defendant and Respondent.




                   Stephen and Jeanne Secrest appeal from a judgment in favor of the
City of San Luis Obispo finding no liability on the part of the City for damage to
the Secrests' property caused by the overflow of a creek during heavy rain. We
affirm.
                                                      FACTS
                   The Secrests' San Luis Obispo home is on Conejo Avenue. Like
several other homes on Conejo Avenue, the Secrests' house lies at the bottom of a
steep watershed in an historic streambed, Andrews Creek. Prior to 1939 the creek
ran through what is now the Secrest property. In 1939 a private developer altered
the course of the streambed, diverting it from its natural path to run along the back
of the properties on Conejo Avenue. Ever since then, those properties, including
the Secrest property, have been subject to periodic flooding during rainstorms.
When water overflows the diverted streambed, it follows its natural path downhill
and across the Secrest property. It is undisputed that the Secrest property and other
properties in the Conejo neighborhood have always been subject to periodic
flooding. Former City Public Works Director David Romero testified that he first
became concerned about the flooding in the Conejo neighborhood in 1982. He also
testified that many areas in San Luis Obispo suffer flooding; so many, in fact, that
the City lacks the funds to adequately address all of them.
              The Secrests bought their property in 1993. On March 10, 1995, their
property flooded during a rainstorm. The Secrests sued both the sellers of their
property and the City, complaining that the sellers failed to disclose prior flooding
of the property, and that the City's defective maintenance of the Andrews Creek
drainage system had caused the flooding of their property. In 1997 the Secrests
settled their claims against the City in exchange for monetary damages and the
City's promise to implement modifications to the drainage system. The City also
agreed to permit the Secrests' engineer, Jim Garing, to review the modification
plans as they were developed. The settlement did not include promises by the City
to permanently resolve the drainage problems in the area or to protect the Secrests'
property from future flooding.
              Between 1997 and 2000 the City constructed substantial
modifications to the Andrews Creek drainage system. It constructed a new bypass
system and strengthened the existing "rock catcher," a device for capturing debris
and materials traveling downstream with the flow of water. Mr. Garing, the
Secrests' expert, reviewed the plans for these modifications and made comments
and suggested revisions. Some of his comments and suggestions were incorporated
into the final modifications; some were not.
              Between the flooding events of March 10, 1995, and December 31,
2004, there were 507 days of rain with virtually no flooding, an incidence of .2
percent. Some of those rainstorms were of greater magnitude and/or velocity than


                                           2
the storm of December 30/31, 2004. The drainage features constructed both before
and after the 1995 flooding functioned perfectly.
              During the rainy night of December 30/31, 2004, however, water
running down the creek once again overflowed the channel and traveled its natural
path downhill to the Secrests' property. The intrusion was less severe than that of
1995. Water did not enter the Secrests' residence, but flowed across the backyard
and into the garage. No other properties were damaged. The Secrests again sued
the City, alleging that the post-1995 modifications to the drainage system caused
their property to flood, and asserting causes of action for inverse condemnation,
dangerous condition of public property, and nuisance. They also asserted a cause of
action for injunctive relief and two causes of action for declaratory relief.
              In 2008, four years after the December 2004 flooding event, the City
commissioned a study of the Andrews Creek drainage system (the Wallace
Deficiency Study). Determination of the cause of damage to the Secrests' property
in the 2004 flooding was not a stated purpose of the study; its purpose was "to
analyze the deficiencies of the existing drainage system and to investigate several
alternatives to alleviate the deficiencies so as to provide improved flood protection
for vulnerable properties." In discussing the "sediment and debris flows" in
Andrews Creek, the report stated: "As debris settles out, it can often form a mound
at the point where loss of energy is the greatest – in the center of the channel.
Subsequent flows will then travel around the mounded obstruction, carving a new
path in the settled debris or the floodplain. This is what likely occurred in both the
1995 and 2005[sic] flood events . . . . In the 1995 event, debris flows settled out
near the Hansen Inlet, diverting flows to the west. In the 2005 [sic] storm, most of
the debris accumulated at the trash racks near the bypass. Then, because a notch in
the concrete abutment left the right bank vulnerable to overflow, floodwaters took
that path, eventually finding their way to the backyards of properties on Conejo
Avenue." (Italics added.)



                                           3
                                         The Trial
                The parties agreed to have the court try the liability phase of the trial.
At the conclusion of the Secrests' case-in-chief the City moved for judgment
pursuant to Code of Civil Procedure section 631.8 as to all six of the Secrests'
causes of action.1 The trial court granted the motion, finding that the Secrests had
failed to prove that the City's post-1995 improvements to the Andrews Creek
drainage system caused the Secrests' damage and, even if the improvements were
the cause of the damage, the Secrests had failed to prove that the improvements
were unreasonable. The court stated: "Each of Plaintiffs' causes of action requires
that Plaintiffs establish both causation and unreasonableness. Absent proof of these
two elements, the Court need not consider or address whether or not other elements
were proven. Plaintiffs' failure to prove causation and unreasonableness is fatal to
each cause of action." The court did not make express factual findings concerning
the Secrests' causes of action for injunctive and declaratory relief.
                                      DISCUSSION
                When ruling on a challenge to the trial court's judgment given under
section 631.8, the appellate court's inquiry "'". . . begins and ends with"' a
determination whether any substantial evidence exists, contradicted or
uncontradicted, which will support the findings. [Citation.]'" (Jordan v. City of
Santa Barbara (1996) 46 Cal. App. 4th 1245, 1255.) Section 631.8 authorizes the
trial court to weigh evidence and make findings. (Jordan, supra, at p. 1255, citing
County of Ventura v. Marcus (1983) 139 Cal. App. 3d 612, 615.) In doing so, the
court may refuse to believe witnesses and draw conclusions at odds with expert
opinion. The trial court's grant of the motion will not be reversed if its findings are
supported by substantial evidence. (Ibid.)




1
    All references are to the Code of Civil Procedure unless noted otherwise.


                                             4
                                Inverse Condemnation
              When a public entity's publicly managed flood control facilities cause
property damage, the entity "is liable only if its conduct posed an unreasonable risk
of harm to the plaintiffs, and that unreasonable conduct is a substantial cause of the
damage to plaintiff's property . . . ." (Locklin v. City of Lafayette (1994) 7 Cal. 4th
327, 367 (Locklin).) The trial court thus correctly determined that proof of both
causation and unreasonableness is necessary to the Secrests' inverse condemnation
cause of action.2
                                     1. Causation
              To satisfy the causation element of inverse condemnation, the plaintiff
must prove "'a substantial cause-and-effect relationship excluding the probability
that other forces alone produced the injury.' [Citation.]" (Belair v. Riverside
County Flood Control District (1988) 47 Cal. 3d 550, 559 (Belair).) "Where
independently generated forces not induced by the public flood control
improvement – such as a rainstorm – contribute to the injury, proximate cause is
established where the public improvement constitutes a substantial concurring
cause of the injury, i.e., where the injury occurred in substantial part because the
improvement failed to function as it was intended. The public improvement would
cease to be a substantial contributing factor, however, where it could be shown that
the damage would have occurred even if the project had operated perfectly, i.e.,
where the storm exceeded the project's design capacity." (Id., at pp. 559-560.)
              Substantial evidence supports the trial court's finding that the City's
post-1995 modifications to Andrews Creek were not a substantial concurring cause
of damage to the Secrests' home during the 2004 storm, i.e., that the damages
occurred "because the improvement failed to function as it was intended." (Belair,

2
  The Secrests' argument that the proper standard is one of strict liability (Albers v.
County of Los Angeles (1965) 62 Cal. 2d 250) is meritless. The Supreme Court has
rejected the Albers strict liability standard in the context of public flood control
projects. (Locklin, supra, 7 Cal.4th at p. 367 ["The rule of strict liability generally
followed in inverse condemnation [citing Albers] is not applicable in this context"].)
5
supra, 47 Cal.3d at pp. 559-560.) The city's witness, Jay Walter, who reviewed the
historic rain data, testified that between March 10, 1995, and December 31, 2004,
there were 507 rain days, some rain events of a larger magnitude and of longer
intensity than that which occurred on December 30/31, 2004. Walters testified that
the water that caused damage in the 2004 flooding escaped the channel at the
location of the rock catcher, just as it did in the 1995 flooding. The Secrests
presented no evidence that any feature of the drainage system functioned any
differently on December 30/31, 2004, than it had during the 507 rainstorms when
their property did not flood.
              To prove causation, the Secrests relied on the Wallace Deficiency
Study commissioned by the City in 2008 and the testimony of the author of that
study, Barry Rands. The Wallace Deficiency Study focused on a "notch" or "gap"
on one side of the rock catcher. The Wallace Study states that "because a notch in
the concrete abutment left the right bank vulnerable to overflow, floodwaters took
that path, eventually finding their way to the backyards of properties on Conejo
Avenue."
              There was no dispute that the rock catcher was the source of the
flooding in both 1995 and 2004. Nor was there any dispute that the rock catcher
was modified following the 1995 flooding: the level of the rock catcher was raised
by 12 inches, increasing its capacity to withstand the flow of water. The additional
height created a "notch" – a space between the vertical edge of the rock catcher wall
and the adjacent earth. Barry Rands described this notch as a "weak point" in the
rock catcher. Jay Walter testified, however, that the notch was not a flaw in the
rock catcher that caused water to flow toward the Secrests' property in 2004 that
would not have done so in the 1995 flood. Walter testified that the bottom of the
notch in 2004 was no lower than the top of the rock catcher in 1995, and that the
water escaped at the same location – not higher, not lower – during both flood
events. Walter also testified that a fence built by the Secrests' neighbors, the



                                           6
Moores, partially caused the Secrests' damage by causing the water to bypass the
Moore property and flow onto the Secrests' property.
              Jay Walter also offered a different theory of causation than that
posed by the Secrests. He opined that during the 2004 storm "the rainfall loosened
a large amount of sediment and debris that came down through the creek channel
into the rock catcher, essentially at one time, which, . . . essentially plugged up the
rock catcher and prevented water from getting into the bypass structure, into the two
36-inch pipes. [¶] Because of the sudden movement of that material into the rock
catcher, it minimized its effectiveness and caused water to escape out of the
channel, and then flood the downstream properties." Walter articulated the facts
upon which his opinion was based, testifying to his knowledge of illegal grading on
the Mott property upstream, and opining that "if material that had been recently
graded had become saturated, it could be moved to flow into the creek channel and
then downstream towards the rock catcher." Walter's testimony substantially
supports the trial court's finding that the City's post-1995 modifications to the
drainage system did not cause the flooding of the Secrests' property in 2004.
Although Walter's testimony conflicted with that of the Secrests' expert, Barry
Rands, the trial court was free to draw conclusions at odds with the Secrests' expert.
(County of Ventura v. Marcus, supra, 139 Cal.App.3d at p. 615.)
                              2. Unreasonable Conduct
              A public entity is liable for damage caused by its conduct "only if its
conduct posed an unreasonable risk of harm to the plaintiffs . . . ." (Locklin, supra,
7 Cal.4th at p. 367.) Even if the Secrests had met their burden of proving that the
post-1995 improvements of the Andrews Creek drainage system caused the 2004
damage to their property, they failed to show that the City's improvements posed an
unreasonable risk of harm to the Secrests.
              Whether a public agency acted reasonably is a fact-based inquiry.
(Belair, supra, 47 Cal.3d at p. 566.) In Locklin, the Supreme Court identified six
factors for use in assessing public entity liability: "(1) The overall public purpose


                                           7
being served by the improvement project; (2) the degree to which the plaintiff's loss
is offset by reciprocal benefits; (3) the availability to the public entity of feasible
alternatives with lower risks; (4) the severity of the plaintiff's damage in relation to
risk-bearing capabilities; (5) the extent to which damage of the kind the plaintiff
sustained is generally considered as a normal risk of land ownership; and (6) the
degree to which similar damage is distributed at large over other beneficiaries of the
project or is peculiar only to the plaintiff." (Locklin, supra, 7 Cal.4th at pp. 368-
369.)
              The trial court examined the City's post-1995 improvement efforts in
light of the Locklin factors and found that the City's conduct had been reasonable.
We review the court's factual findings under the substantial evidence standard.
(Paterno v. State of California (2003) 113 Cal. App. 4th 998, 1023.) The application
of the appropriate legal standard to the facts properly found by the trial court is a
legal question. (Ibid.)
              Jay Walter testified that both the 1997 and the 1999-2000
modifications of the Andrews Creek drainage system were reasonable. He testified
that the modifications to the rock catcher, specifically, were a reasonable effort to
alleviate the flooding in the drainage area. While the Secrests' expert Jim Garing
testified otherwise, the trial court was free to accept Walter's testimony and to reject
Garing's. (County of Ventura v. Marcus, supra, 139 Cal.App.3d at p. 615.) The
testimony of Jay Walter is sufficient to support the trial court's findings.
              Specifically, substantial evidence supported the trial court's finding
that: the overall purpose of the drainage improvements was to reduce the number of
incidents and the extent of water escaping the channel (Locklin factor 1); the
Secrests shared in the benefits of the improvements and would, in fact, have
suffered greater and more frequent flooding damage in the absence of the
improvements (Locklin factor 2); periodic flooding is a normal risk of owning
property situated in a natural creek bed (Locklin factor 5); and damage to the
Secrests' property, although they were apparently the only owners affected in the


                                            8
2004 incident, is the sort of damage other residents of the natural streambed would
normally expect (Locklin factor 6). (Locklin, supra, 7 Cal.4th at pp. 368-369.)
               The Secrests contend that the trial court improperly weighed "the
availability . . . of feasible alternatives with lower risks" (Locklin factor 3).
(Locklin, supra, 7 Cal.4th at pp. 368-369.) The record does not support this
conclusion. Feasibility includes a consideration of costs, as well as effectiveness.
(See Bunch v. Coachella Valley Water District (1997) 15 Cal. 4th 432, 451-452 [trial
court properly considered evidence of the District's limited budget and its allocation
of funds among all its activities]; Van Alstyne, Inverse Condemnation: Unintended
Physical Damage (1969) 20 Hastings L.J. 431, 491 [ as of 3/12/14].) The City considered several alternatives
before implementing the post-1995 improvements. Some were found to be
financially unfeasible. One option, a wall along the City's drainage easement,
would have created flooding risks for properties that had not previously been
flooded, a potential that was of particular concern to the City. Reasonableness does
not require the City to select the "best" alternative. The Secrests do not prove the
City's decision is unreasonable by identifying another alternative that might have
worked better, such as the adoption of a California Environmental Quality Act
(CEQA)-recommended safe-overflow path. In any event, there was no evidence
that such an overflow path would fully protect the Secrests' property from periodic
flooding.
               Finally, the Secrests contend that the trial court improperly considered
their failure to maintain flood insurance when weighing their damage against risk-
bearing capabilities (Locklin factor 4) and that this error requires reversal. (Locklin,
supra, 7 Cal.4th at pp. 368-369.) The trial court found that by procuring such
insurance, "[t]o a certain extent, the [Secrests] could protect themselves from some
of the loss." The trial court did not consider any other "risk-bearing capabilities" in
weighing the costs to the Secrests of protecting their property from further damage.
(Id., at pp. 368-369.) The courts have declined to consider maintenance of flood


                                             9
insurance as a measure of protecting against loss. The trial court's reference to
insurance, however, does not require reversal. There is no requirement that all six
Locklin factors must be found in favor of the City to support judgment in its favor,
nor is it necessary that all six factors be weighed equally. The "Locklin factors are
not elements of a cause of action for inverse liability, but, when balanced, indicate
whether the owner, if uncompensated would contribute more than his proper share
of the public undertaking.' [Citations.]" (Paterno v. State of California, supra, 113
Cal.App.4th at p. 1025.) The statement of decision does not indicate that the trial
court overweighted the Secrests' failure to maintain flood insurance in determining
that the City acted reasonably.
              Substantial evidence supports the trial court's finding that the Secrests
failed to prove two critical elements of their inverse condemnation cause of action:
causation and unreasonableness. The trial court thus properly granted the City's
motion for judgment on the inverse condemnation cause of action.
                      Dangerous Condition of Public Property
              The Secrests' First Amended Complaint also alleges a cause of action
for dangerous condition of public property. That cause of action also requires proof
of causation and unreasonableness. "[A] public entity is liable for injury caused by
a dangerous condition of its property if the plaintiff establishes that the property
was in a dangerous condition at the time of the injury, that the injury was
proximately caused by the dangerous condition, that the dangerous condition
created a reasonably foreseeable risk of the kind of injury which was incurred, and
that . . . [a] negligent or wrongful act or omission of an employee of the public
entity within the scope of his employment created the dangerous condition . . . ."
(Gov. Code, § 835.)
              To establish causation, a plaintiff must prove that the defendant's
conduct was a substantial factor in bringing about his or her harm. (Bowman v.
Wyatt (2010) 186 Cal. App. 4th 286, 312.) The standard is indistinguishable from
the causation standard applied in inverse condemnation cases involving flood


                                           10
control – the conduct of the public entity must be a "substantial concurring cause"
of the plaintiff's damage. (Belair, supra, 47 Cal.3d at pp. 559-560.) Because
substantial evidence supports the trial court's finding that the Secrests failed to
prove that the City's post-1995 improvements caused the damage to their property
or that the post-1995 improvements created a reasonably foreseeable risk of the
kind of injury that the Secrests incurred, their dangerous condition of public
property cause of action also fails.
                                        Nuisance
              The Secrests' First Amended Complaint alleges a claim of nuisance,
citing both Civil Code sections 3479 (private nuisance) and 3480 (public nuisance).
Although each is a separate offense, both require that a defendant's conduct be a
"substantial factor" in causing plaintiff's harm. (CACI Nos. 2020, 2021.) Both torts
also require that the defendant's interference with a protected interest be
unreasonable. (San Diego Gas & Electric Co. v. Superior Court (1996) 13 Cal. 4th
893, 937-938 [private nuisance]; People ex rel. Gallo v. Acuna (1997) 14 Cal. 4th
1090, 1105 [public nuisance].) Because substantial evidence supports the trial
court's finding that the City's post-1995 improvements were not a substantial cause
of the damage to the Secrests' property and were not unreasonable, the Secrests
were likewise not entitled to judgment on their nuisance cause of action.
                                    Injunctive relief
              The Secrests' fourth cause of action, for injunctive relief, seeks orders
restraining the City from engaging in the "unreasonable conduct" alleged in the
inverse condemnation cause of action, specifically, obstruction of a public drainage
easement and failure to provide a "safe pathway" for floodwaters. Given our
determination that the City is not liable to the Secrests - either in tort or in inverse
condemnation – injunctive relief is not available.
              This disposes of the claim for injunctive relief pled in the First
Amended Complaint. In their opening and reply briefs, however, the Secrests
significantly shift the focus of that claim. They characterize their injunctive relief


                                            11
cause of action as one "to enforce the CEQA adopted mitigation measures for a safe
overflow path." The First Amended Complaint does not request any relief pursuant
to CEQA or allege any facts concerning CEQA violations. Accordingly, the
Secrests have waived their right to raise the CEQA issue on appeal. (American
Continental Ins. Co. v. C & Z Timber Co. (1987) 195 Cal. App. 3d 1271, 1281 ["An
argument or theory will generally not be considered if it is raised for the first time
on appeal"].)
                The Secrests' argument that "[t]he existence of legal duties under
CEQA are reviewed de novo" does not require a different result. The case the
Secrests rely on, Lincoln Place Tenants Association v. City of Los Angeles (2005)
130 Cal. App. 4th 1491, does not stand for this proposition. The Secrests' action
does not involve a trial court's determination of the adequacy of an environmental
impact report. Nothing in Lincoln Place Tenants Association suggests that the
Secrests are entitled to raise for the first time on appeal a question of CEQA law
that was neither pled nor litigated in the trial court and they cite no other authority
for that proposition.
                                    Declaratory Relief
                In their fifth cause of action, the Secrests seek a declaration that the
City has no right to engage in the "unreasonable conduct alleged herein." The fifth
cause of action for declaratory relief action is based on the facts that support the
Secrests' inverse condemnation claims. "The subject matter of an action and the
issues involved are determinable from the facts pleaded, rather than from the title or
prayer for relief. [Citations.]" (Luckey v. Superior Court (1930) 209 Cal. 360,
366.) The Secrests' fifth cause of action "is not, therefore, declaratory in character,
but in fact presents essentially the same issues which would be involved upon a
determination" of plaintiffs' other causes of action. (Standard Brands of California
v. Bryce (1934) 1 Cal. 2d 718, 721; C.J.L. Construction, Inc. v. Universal Plumbing
(1993) 18 Cal. App. 4th 376, 390-391.) In any event, because substantial evidence
supports the trial court's finding that the City did not act unreasonably in


                                            12
implementing the post-1995 improvements, the Secrests are not entitled to the
declaration they request and the trial court did not err in granting the City's motion
for judgment on this issue.
              In their sixth cause of action, the Secrests seek a declaration that the
1997 Release and Settlement Agreement between the City and the Secrests does not
impair their right to maintain this action for inverse condemnation. The issue is
moot. The trial court resolved the issue of the Secrests' entitlement to maintain this
action by trying it on the merits and specifically finding that the City's conduct was
not unreasonable and did not cause the Secrests' damages. The Secrests are not
entitled to the requested declaratory relief.
                                    DISPOSITION
              The judgment is affirmed. Costs on appeal are awarded to the City.

              NOT TO BE PUBLISHED.




                                            O'DONNELL, J.*


We concur:



              GILBERT, P. J.



              PERREN, J.




(Judge of the Superior Court of Los Angeles County, assigned by the Chief Justice
pursuant to art. 6, § 6 of the Cal. Const.)


                                           13
                              Dodie A. Harman, Judge

                     Superior Court County of San Luis Obispo

                        ______________________________


            William S. Walter for Plaintiffs and Appellants.
            Hall, Hieatt & Connely, Jay A. Hieatt and Molly E. Thurmond for
Defendant and Respondent.